THE COURT.
The executor of the estate of George Owen Knapp, deceased, filed objection to the report of the inheritance tax appraiser and was overruled in the trial court. From the order fixing inheritance tax, the executor appealed. Thereupon, respondent moved to augment the record on appeal by adding a copy of the will of George Owen Knapp. Appellant contends that the will was never offered to the trial court and that the matter was submitted solely upon a written stipulation of facts. The judge who tried the case states that the will was not considered in fixing the tax.
The file has been gone over, with reference to the motion to augment the record.
The stipulation is controlling:
“The following facts are stipulated to be true and proof thereof is hereby waived and the same shall constitute the entire evidence and proof for the purpose of determining the issues raised by the report of the Inheritance Tax Appraiser and the objection of said Executor thereto.” (Emphasis added.)
Therefore, the motion to augment the record by bringing up the will of the decedent is denied.